              Case 2:20-cv-01595-RSM Document 11 Filed 12/16/20 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE
 9
10    SCOTT FRANCIS ICEBERG,                             Case No. C20-1595RSM

11                  Plaintiff,                           ORDER DENYING MOTION FOR
                                                         SERVICE BY UNITED STATES
12                     v.                                MARSHAL
13
      KING COUNTY SUPERIOR COURT, et al.,
14
                  Defendants.
15
16          This matter comes before the Court on Plaintiff’s Motion for Service of Summonses by

17   United States Marshal Service. Dkt. #7. Plaintiff is proceeding in this matter in forma
18
     pauperis and therefore seeks assistance with service of the Summons and Complaint on
19
     Defendants. He states he has been unable to identify a registered agent for Defendant King
20
     County Superior Court and typically prefers to submit a request for waiver of service. Id. at 2.
21
22          Federal Rule of Civil Procedure 4(c)(3) provides:

23                  At the plaintiff’s request, the court may order that service be made
24                  by a United States marshal or deputy marshal or by a person
                    specially appointed by the court. The court must so order if the
25                  plaintiff is authorized to proceed in forma pauperis under 28
                    U.S.C. § 1915 or as a seaman under 28 U.S.C. § 1916.
26
27          The Rule allows the Court to order service by the Marshal when requested, and

28   mandates it for in forma pauperis prisoner plaintiffs proceeding under 28 U.S.C. § 1915.



     ORDER DENYING MOTION FOR SERVICE BY UNITED STATES MARHSAL - 1
                  Case 2:20-cv-01595-RSM Document 11 Filed 12/16/20 Page 2 of 2




     Although Plaintiff was granted leave to proceed in forma pauperis in this Court, he is not a
 1
 2   prisoner. However, the Court recognizes that Plaintiff has limited means and the Court should

 3   assist in the service of this matter.
 4
             While the Court would typically grant this request when there has not been an
 5
     appearance on behalf of defendants, an attorney has appeared in this matter. Dkt. #5. Before
 6
 7   ordering the United States Marshal and court staff to prepare documents and serve Defendants,

 8   the Court will request that the parties quickly confer and inform the Court if such is necessary.
 9           Having reviewed Plaintiff’s motion, and for the reasons stated above, the Court hereby
10
     finds and ORDERS:
11
             1.       Plaintiff’s Motion for Service by U.S. Marshal, Dkt. #7, is DENIED at this time.
12
13           2.       The parties are to confer via telephone or email within the next seven (7) days to

14                    determine if the relief requested in this motion remains necessary. If service
15                    cannot be accomplished without Court assistance, Plaintiff is to inform the Court
16
                      immediately by filing a notice on the docket.
17
             3.       The Clerk shall mail a copy of this Order to Plaintiff via U.S. Mail.
18
19
20           DATED this 16th day of December, 2020.
21
22
23
24                                                  A
                                                    RICARDO S. MARTINEZ
25                                                  CHIEF UNITED STATES DISTRICT JUDGE
26
27
28



     ORDER DENYING MOTION FOR SERVICE BY UNITED STATES MARHSAL - 2
